DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Response to Amendment
The Amendment filed 05/23/2022 has been entered.  Claims 1-20 remain pending in the application.  Claims 14-20 have been withdrawn.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiger (DE 102013213260 A1), from 08/21/2020 IDS, as machine translated.  
Regarding claim 1, Geiger teaches “repairing a damaged component, in particular a blade (1), a gas turbine, in particular an aircraft engine by means of a device, comprising the steps of: attaching the component to an adjustable support (2) of the device; subsequently or previously severing a portion of the component along a separation surface (T); Providing a top surface (D) of a cover (5), which is, at least substantially, without offset to the separation surface and this, at least partially, encloses; and generatively building a new section on the interface” (which reads upon “a tooling assembly for supporting a component during a powder bed additive manufacturing process, the tooling assembly comprising”, as recited in the instant claim; abstract).  Geiger teaches that “the device has a carrier 2” (which reads upon “a mounting plate configured for receiving a component fixture”, as recited in the instant claim; paragraph [0033] and FIGs. 1 – 2A).  Geiger teaches that “the damaged gas turbine blade on the adjustable support by means of fastening means 4, for example, in the form of jaws, releasably secured, as in [FIG.] 1” (which reads upon “the component fixture configured for receiving the component such that a repair surface of the component is positioned within a build plane”, as recited in the instant claim; paragraph [0034]).  Geiger teaches that “a cover 5 by a multi-part spacer in the form of supports 7 attached to the carrier” (which reads upon “a complementary fixture defining a void corresponding to the component such that positioning the complementary fixture over the mounting plate, the component fixture, and the component, positions the component within the void”, as recited in the instant claim; paragraph [0035]; see also FIG. 3 and associated text).  Geiger FIG. 2A shows that the clearance gap has a width that is constant along a height of the complementary fixture.  Geiger FIG. 2B shows that the clearance gap has a width that is constant around the component.  Additionally, regarding the limitations concerning a clearance gap, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  Applicant’s specification paragraph [0012] states that a clearance gap is defined between the component and the complementary fixture.  The component is the article worked upon, and without giving patentable weight to the article worked upon, no clearance gap can be evaluated.  Accordingly, these limitations do not further limit the apparatus claim.  
Regarding claim 2, Geiger teaches the assembly of claim 1 as stated above.  Geiger FIG. 2B shows that the clearance gap has a width that is constant around the component.  Additionally, regarding the limitations concerning a clearance gap, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  Applicant’s specification paragraph [0012] states that a clearance gap is defined between the component and the complementary fixture.  The component is the article worked upon, and without giving patentable weight to the article worked upon, no clearance gap can be evaluated.  Accordingly, these limitations do not further limit the apparatus claim.  
Regarding claim 3, Geiger teaches the assembly of claim 1 as stated above.  Geiger FIG. 2A shows that the clearance gap has a width that is constant along a height of the complementary fixture.  Additionally, regarding the limitations concerning a clearance gap, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  Applicant’s specification paragraph [0012] states that a clearance gap is defined between the component and the complementary fixture.  The component is the article worked upon, and without giving patentable weight to the article worked upon, no clearance gap can be evaluated.  Accordingly, these limitations do not further limit the apparatus claim.  
Regarding claim 6, Geiger teaches the assembly of claim 1 as stated above.  Geiger teaches that “the device has a cover with a cover surface, which is adapted to the separating surface - at least substantially - to be arranged without offset and to completely or partially enclose them” (paragraph [0014]; completely enclose reads on wherein the void corresponds substantially to the shape of a blade of a gas turbine engine).  
Regarding claim 7, Geiger teaches the assembly of claim 1 as stated above.  Geiger teaches that “a base surface for the generative construction of the new component section can advantageously be provided by the parting surface and at least partially enclosing, flush with its top surface, which forms an at least substantially offset, in particular flat, surface” (paragraph [0015]).  Geiger FIGs. 4 – 5 show wherein a top surface of the complementary fixture is positioned at the build plane when the complementary fixture is positioned over the mounting plate.  Geiger FIG. 6 shows wherein a top surface of the complementary fixture is positioned below the build plane when the complementary fixture is positioned over the mounting plate.  
Regarding claim 8, Geiger teaches the assembly of claim 1 as stated above.  Geiger teaches that “the cover is generatively constructed, preferably made of metal and / or plastic” (paragraph [0018]).  
Regarding claim 9, Geiger teaches the assembly of claim 1 as stated above.  Geiger teaches that “a layer 10 formed of powdery material on a flat base, passing through the separation surface T of the blade 1 and the flush to their top surface D of the cover 5 is formed” (paragraph [0042]).  Geiger teaches that “the layer 10 selectively locally solidified and bonded to the interface T to form a layer of a new section of the blade 1 build up generatively” (paragraph [0042]; see also FIGs. 4-6 and associated text).  
Regarding claim 10, Geiger teaches the assembly of claim 1 as stated above.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  The component and the additive material are the articles worked upon, and without giving patentable weight to the articles worked upon, the materials cannot be evaluated.  Accordingly, these limitations do not further limit the apparatus claim.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (DE 102013213260 A1), from 08/21/2020 IDS, as machine translated.  
Regarding claim 4, Geiger teaches the assembly of claim 1 as stated above.  Geiger teaches that “the gap that is open or sealed with sealing compound is at least 1 mm” (paragraph [0022]).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of approximately 1 mm overlaps the range disclosed by the prior art of at least 1 mm.  Accordingly, the prior art renders the claim obvious.  
Regarding claim 5, Geiger teaches the assembly of claim 1 as stated above.  Geiger FIG. 2A shows that the clearance gap has a width that is constant along a height of the complementary fixture.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Geiger to have a clearance gap has a width that increases gradually from a bottom of the complementary fixture toward a top of the complementary fixture, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  Applicant’s specification paragraph [0012] states that a clearance gap is defined between the component and the complementary fixture.  The component is the article worked upon, and without giving patentable weight to the article worked upon, no clearance gap can be evaluated.  Accordingly, these limitations do not further limit the apparatus claim.  

Claims 6 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geiger (DE 102013213260 A1), from 08/21/2020 IDS, as machine translated, as applied to claim 1 above, and further in view of Brooks et al. (US 20160318257 A1).  
Regarding claims 6 and 11-12, Geiger teaches the assembly of claim 1 as stated above.  Geiger teaches that “the cover is prefabricated or made specific to the separation surface, in particular generatively constructed” (which reads upon “wherein the complementary fixture is formed by additively manufacturing”, as recited in instant claim 12; claim 11).  
⦁	Geiger is silent regarding wherein the complementary fixture is formed by: obtaining a component CAD model of the component mounted to the mounting plate; and determining a fixture model by removing the component CAD model from a CAD model of a solid three-dimensional volume corresponding to a powder bed.  
⦁	Brooks is similarly concerned with a fixture for retaining the part using an additive manufacturing apparatus (paragraph [0003]).  Brooks teaches “a fixture for retaining the part using an additive manufacturing apparatus, wherein material is consolidated using an energy beam, the fixture built on a build plate retained in a set position within the additive manufacturing apparatus, mounting the part to the fixture and causing the additive manufacturing apparatus to consolidate material onto the part when the build plate, with the fixture and part attached thereto, is retained substantially in the set position” (which reads upon “a tooling assembly for supporting a component during a powder bed additive manufacturing process, the tooling assembly comprising”, as recited in instant claim 1; paragraph [0003]).  Brooks teaches that “a fixture 200 is built on the base plate 108 using additive manufacturing based on a geometric model 700 of the fixture” (paragraph [0032]).  Brooks teaches that “fixture 200 comprises a slot 203 for receiving a part, in this embodiment a blade, and means for securing the part in the fixture” (paragraph [0032]).  
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cover of Geiger using additive manufacturing based on a geometric model 700 of the fixture, as taught by Brooks to ensure a good fit between the component to be repaired and the cover (which reads on wherein the void corresponds substantially to the shape of a blade of a gas turbine engine).  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The determination of patentability is based upon the apparatus structure itself.  The patentability of an apparatus does not depend on its method of production or formation.  MPEP § 2113.  
Regarding claim 13, Geiger teaches the assembly of claim 1 as stated above.  Geiger teaches only one set of clamps and cover; however, Brooks teaches multiple fixtures.  Brooks teaches “building multiple fixtures on a single build plate, each for retaining at least one of the parts, mounting the parts in the fixtures” (paragraph [0011]).  Brooks teaches that “multiple fixtures can be grown on a single base plate such that multiple parts can be repaired/modified in a single build” (paragraph [0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cover of Geiger using multiple fixtures, as taught by Brooks to be able to process multiple repairs at a single time.  Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP § 2144.04 VI B.  

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.  Applicant argues that Geiger makes no disclosure regarding a clearance gap defining a width extending from a complementary fixture to a component fixture and a component upon positioning the complementary fixture over a mounting plate, the width being constant around the component fixture and the component, or the width gradually increasing around the component fixture and the component along a direction from the component fixture at the mounting plate toward the component at a build plane (remarks, page 8).  Applicant argues that hence, Geiger fails to disclose every limitation of claim 1 as disclosed and claimed (remarks, page 8).  This is not found convincing because Geiger FIG. 2A shows that the clearance gap has a width that is constant along a height of the complementary fixture.  Geiger FIG. 2B shows that the clearance gap has a width that is constant around the component.  Regarding the limitations concerning a clearance gap, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  Applicant’s specification paragraph [0012] states that a clearance gap is defined between the component and the complementary fixture.  The component is the article worked upon, and without giving patentable weight to the article worked upon, no clearance gap can be evaluated.  Accordingly, these limitations do not further limit the apparatus claim.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733